Tom Glaze, Justice, concurring. I concur. The majority opinion recites certain remarks by the trial judge and suggests that the attorney’s actions in proceedings unrelated to the present case were somehow relevant and sufficient to affirm the sanctions imposed against the attorney here. If this court had to rely upon unrelated proceedings to affirm the trial judge’s action in this case, I would reverse. Such is not the case. Since the majority opinion fails to discuss the facts that led to the imposition of sanctions, I briefly relate them in this concurrence. First, appellees, in proceeding below, were required to file a motion to compel appellant’s attorney to answer certain written interrogatories. Second, appellees attempted to schedule depositions in this matter and were rebuffed by appellant’s counsel’s objection to notice. Third, once depositions were scheduled, neither of counsel’s two witnesses showed. One witness, Mr. Donahue, testified the attorney notified Donahue of the deposition only minutes before the deposition was scheduled to take place. The other witness, the appellant, offered no explanation why he did not attend the deposition. Based upon these facts, I cannot say the trial judge abused his discretion in imposing the sanctions he did. Concerning the trial judge’s imposition of sanctions concerning the attorney being unprepared for trial, I again agree with the majority that the judge was wrong. No such authority exists under Rule 37. However, I disagree with the suggestion that an attorney’s lack of preparation is grounds for contempt. Nor do I agree that Rule 11 has any connection with this issue on appeal since Rule 11, by its terms, is limited to pleadings. In my view, the majority’s discussion of Rule 11 is irrelevant, misleading and should be omitted. Hickman and Newbern, JJ., join this concurrence.